Case 3:16-cv-00792-JPG-SCW Document 110-2 Filed 01/03/19 Page 1 of 1 Page ID #964
      Case: 18-2222   Document: 00713345425      Filed: 01/03/2019  Pages: 1



        UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



   Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
           Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
                Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                                        FINAL JUDGMENT
    December 12, 2018


       Before:                             MICHAEL S. KANNE, Circuit Judge
                                           AMY C. BARRETT, Circuit Judge
                                           MICHAEL B. BRENNAN, Circuit Judge




                                            SCOTT JENKINS,
                                            Plaintiff - Appellant

    No. 18-2222                             v.

                                            BRUCE BURKEY, et al.,
                                            Defendants - Appellees

     Originating Case Information:

    District Court No: 3:16-cv-00792-JPG-SCW
    Southern District of Illinois
    District Judge J. Phil Gilbert



   The judgment of the District Court is AFFIRMED, with costs, in accordance with the decision
   of this court entered on this date.

    form name: c7_FinalJudgment(form ID: 132)
